Citation Nr: 0334925	
Decision Date: 12/12/03    Archive Date: 12/24/03	

DOCKET NO.  02-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious hepatitis.   

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
hepatitis A, hepatitis C, and sinusitis.  The veteran 
disagreed with this rating decision; however, in his 
substantive appeal, he only contested the denials of service 
connection for hepatitis A (infectious hepatitis) and 
sinusitis.  The case is not ready for appellate review.  



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO did attempt to assist the veteran in the 
development of his claim by notification posted to him in 
November 2001, the record reveals that the veteran has not at 
any time during the pendency of the appeal been provided any 
laws or regulations implementing VCAA, and he has not been 
informed with any specificity of the evidence necessary to 
substantiate his claims.  A better record of compliance with 
the duties to assist and notify of VCAA is necessary prior to 
appellate review.  

Additionally, although the veteran was provided an 
examination for sinus, larynx, and pharynx in March 2002, the 
physician conducting this examination did not have access to 
or review of the veteran's claims folder.  Although the 
assessment from examination was not sinusitis but allergic 
rhinitis, this physician did note episodes of sinusitis 
dating back to service, although it appears that this 
statement was made purely on a history provided by the 
veteran.  Although the veteran submitted private medical 
records with diagnoses of sinusitis and "acute" sinusitis 
in December 2000, there must be evidence of chronicity of 
symptoms from service separation in 1977 through to the 
present to support his allegation of chronic sinusitis which 
began during service.  Alternatively, medical evidence must 
show that the veteran's current sinusitis is etiologically 
related to the sinusitis shown in service.

The veteran was not provided a VA examination for hepatitis.  
Although there is an outpatient treatment record on file from 
March 2002, this treatment record does not provide any 
insight into whether the veteran has any permanent residuals 
of an episode of acute infectious hepatitis during service in 
1976.  The veteran claims chronic symptoms but these are 
otherwise not demonstrated by the current clinical evidence 
on file, and the veteran must be provided the opportunity of 
submitting evidence corroborating his claim of chronic 
symptoms, including permanent liver damage or abnormality, 
and permanent yellow jaundice of the eyes.  In this regard, 
the veteran referred to additional testing being performed by 
VA facilities including an ultrasound of his liver, but no 
such records of testing appeared to be included in the claims 
folder.  Although the RO accurately pointed out that 
hepatitis A, by medical definition, is ordinarily a disease 
which, if survived, resolves completely without residual 
disability, collection of all available medical records with 
respect to hepatitis and an examination to rule out permanent 
residuals as claimed by the veteran is necessary in 
accordance with VCAA.  


For these reasons, the case is REMANDED to the RO for the 
following:  

1.  Initially, the RO should review the 
record and send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  The veteran should be 
notified of what evidence he is to 
provide and what evidence VA will attempt 
to obtain on his behalf in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice should also 
be in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 Fed. 
3rd 1334 (Fed. Cir. 2003).  Any 
additional records of the veteran's 
treatment with VA which are not already 
on file should be collected for inclusion 
in the veteran's claims folder.  Any 
indicated development should be 
completed.  

2.  The veteran should be provided 
another VA sinus examination.  His claims 
folder must be provided to the physician 
for review.  Any diagnostic testing, 
including X-ray studies, necessary to a 
proper examination should be ordered.  In 
addition to the report of current 
examination of the sinus, the physician 
should be requested to indicated whether 
the veteran is shown, based upon current 
examination and medical history in the 
claims folder, to have a valid diagnosis 
of chronic sinusitis from active military 
service forward to present.  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current sinusitis is 
etiologically related to service.  A 
complete explanation of reasons and bases 
for any opinions provided is essential.  

3.  The veteran should be provided a VA 
examination for residuals of infectious 
hepatitis.  The veteran's claims folder 
must be provided to the VA examiner for 
review in conjunction with the 
examination.  Based upon physical 
examination, which should include any 
indicated testing or liver function 
studies, and a review of the veteran's 
claims folder, the physician should be 
requested to indicate whether the veteran 
has at present any chronic disabling 
residuals attributable to an episode of 
acute infectious hepatitis during service 
in 1976, including the veteran's 
complaint of liver damage and/or 
permanent yellow jaundice of the eyes.  
An explanation of the reasons and bases 
for any opinions provided is essential.  

4.  After completion of the above 
development, the RO should initially 
examine the reports of physical 
examination to ensure that they contain 
the necessary opinions and, if not, 
corrective action should be taken.  
Thereafter, the RO should again address 
the issues presented on appeal.  If the 
decision is not to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued which addresses 
compliance with VCAA and the veteran and 
representative provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been  



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



